PER CURIAM.
At the age of thirteen, appellant was adjudicated delinquent and placed in a community control program, under the supervision of the Department of Health and Rehabilitative Services (HRS), for commission of a third degree felony. We affirm the adjudication of delinquency and the court’s placement of the appellant on community control, but we remand to the trial court and direct the trial court to correct its order to indicate that HRS supervision shall not exceed five years, and to indicate that the appellant shall complete his community service requirements within five years. See A.R. v. State, 593 So.2d 1128 (Fla. 1st DCA 1992).
AFFIRMED IN PART and REMANDED, with directions.
BOOTH, BARFIELD and ALLEN, JJ„ concur.